                                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-2574 PA (Ex)                                               Date     May 3, 2019
 Title             Gerald Patrick Elder, et al. v. Cellcontainer No. 8 Corporation, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                               Not Reported                            N/A
                 Deputy Clerk                               Court Reporter                         Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                             None                                                     None
 Proceedings:                 IN CHAMBERS - ORDER TO SHOW CAUSE

        Plaintiffs Gerald Patrick Elder and Teressa Elder (collectively “Plaintiffs”) filed this action in
Los Angeles Superior Court against defendants Cellcontainer No. 8 Corporation (“Defendant
Cellcontainer”) and Express Athens (collectively “Defendants”) based on injuries Mr. Elder sustained
when he fell from the gangway of Defendant Cellcontainer’s vessel. Plaintiffs bring claims for statutory
negligence, general negligence, and loss of consortium. Defendants removed the action to this Court and
claim this Court possesses diversity jurisdiction under 28 U.S.C. § 1332 and federal question jurisdiction
pursuant to 28 U.S.C. § 1331 based on Plaintiffs’ claim under the Longshore and Harbor Workers’
Compensation Act, 33 U.S.C. § 905(b).

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in state court may be
removed to federal court if the federal court would have had original jurisdiction over the suit. 28
U.S.C. § 1441(a). A removed action must be remanded to state court if the federal court lacks subject
matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of establishing federal jurisdiction is on the party
seeking removal, and the removal statute is strictly construed against removal jurisdiction.” Prize Frize,
Inc. v.Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566
(9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendants must prove that there is
complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a
citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to
remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
Cir. 2001). For the purposes of diversity jurisdiction, a corporation is a citizen of any state where it is
incorporated and of the state where it has its principal place of business. 28 U.S.C. § 1332(c); see also
Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is

CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                    Page 1 of 3
                                                                                                            JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 19-2574 PA (Ex)                                               Date     May 3, 2019
 Title          Gerald Patrick Elder, et al. v. Cellcontainer No. 8 Corporation, et al.

the citizenship of its members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th
Cir. 2006) (“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”).

        The Notice of Removal alleges that “Plaintiffs are residents of California.” (Notice of Removal ¶
9a.) As support for their allegation concerning Plaintiffs’ citizenship, Defendants rely solely on the
Complaint. (Id.) However, the Complaint alleges only that Plaintiffs “are residents of Los Angeles
County, State of California.” (Compl. ¶ 1., Notice of Removal Ex. 3.) Because an individual is not
necessarily domiciled where he or she resides, Defendants’ allegations are insufficient to establish
Plaintiffs’ citizenship. Furthermore, regarding their own citizenship, Defendants allege that “Defendant
Cellcontainer is a Liberian shipping company” and “Defendant Express Athens is a vessel owned by
Defendant Cellcontainer and is a Liberian-flagged vessel.” (Notice of Removal ¶ 9a.) Defendants,
however, do not allege the location of Defendant Cellcontainer’s principal place of business, nor do they
provide any other evidence of it. Because a corporation incorporated in a foreign country is also a
citizen where it has its principal place of business, the allegations of Defendant Cellcontainer’s
citizenship are inadequate. See, e.g., Wong v. Qingdao Yijia Native Imp., & Exp., Ltd., No.
CV-13-07207 RSWL-FFM, 2013 WL 12155708, at *1 (C.D. Cal. Oct. 10, 2013). “Absent unusual
circumstances, a party seeking to invoke diversity jurisdiction should be able to allege affirmatively the
actual citizenship of the relevant parties.” Kanter, 265 F.3d at 857; Bradford v. Mitchell Bros. Truck
Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A petition [for removal] alleging diversity of
citizenship upon information and belief is insufficient.”). This is particularly true for a removing
defendant, who is presumed to know the facts surrounding its own citizenship. See, e.g., Leon v.
Gordon Trucking, Inc., 76 F. Supp. 3d 1055, 1063 (C.D. Cal. 2014); Cretian v. Job1USA, Inc., No. 09-
CV-770-ST, 2009 WL 4841039, at *1 (D. Or. Dec. 11, 2009) (“Defendant is presumed to know its own
citizenship; indeed it is in the best position to know it for purposes of removal.”). As a result,
Defendants’ allegations are insufficient to invoke this Court’s diversity jurisdiction.

        Turning to Defendants’ invocation of the Court’s federal question jurisdiction, under 28 U.S.C. §
1331, this Court has original jurisdiction over civil actions “arising under” federal law. Removal based
on § 1331 is governed by the “well-pleaded complaint” rule. Caterpillar, Inc. v. Williams, 482 U.S. 386,
392, 107 S. Ct. 2425, 2429, 96 L. Ed. 2d 318 (1987). Under the rule, “federal jurisdiction exists only
when a federal question is presented on the face of plaintiff’s properly pleaded complaint.” Id. at 392,
107 S. Ct. at 2429, 96 L. Ed. 2d 318. If the complaint does not specify whether a claim is based on
federal or state law, it is a claim “arising under” federal law only if it is “clear” that it raises a federal
question. Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996). Thus, plaintiff is generally the
“master of the claim.” Caterpillar, 482 U.S. at 392, 107 S. Ct. at 2429, 96 L. Ed. 2d 318. There is no
federal question jurisdiction simply because there is a federal defense to the claim. Id. at 392, 107 S. Ct.
at 2429, 96 L. Ed. 2d 318. The only exception to this rule is where a plaintiff’s federal claim has been
disguised by “artful pleading,” such as where the only claim is a federal one or is a state claim preempted
by federal law. Sullivan v. First Affiliated Sec., Inc., 813 F.2d 1368, 1372 (9th Cir. 1987).

CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                    Page 2 of 3
                                                                                                             JS-6
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
     Case No.    CV 19-2574 PA (Ex)                                               Date     May 3, 2019
     Title       Gerald Patrick Elder, et al. v. Cellcontainer No. 8 Corporation, et al.

        Defendants’ Notice of Removal alleges that this Court has federal question jurisdiction based on
Plaintiffs’ claim under 33 U.S.C. § 905(b), which provides a longshoreman’s exclusive remedy against a
vessel. While the Ninth Circuit has not explicitly considered this issue, the Fifth Circuit has held that a
§ 905(b) claim does not in itself provide a basis for federal question jurisdiction. See Richendollar v.
Diamond M Drilling Co., 784 F.2d 580, 583 (5th Cir. 1986), on reh’g, 819 F.2d 124 (5th Cir. 1987)
(“[T]he presentation of a claim under § 905(b) does not automatically raise a federal question cognizable
under 28 U.S.C. § 1331.”); Christoff v. Bergeron Industries, Inc., 748 F.2d 297, 298 (5th Cir. 1984);
Russell v. Atlantic & Gulf Stevedores, Inc., 625 F.2d 71, 72 (5th Cir. 1980) (“Just as Section 905(b)
cannot provide a jurisdictional base under Section 1337, it cannot so serve under Section 1331.”); Hilton
v. Kirby Inland Marine, LP, No. 1:15-CV-93, 2016 WL 9088756, at *1 (E.D. Tex. Feb. 24, 2016)
(“Although § 905(b) creates a cause of action for longshoremen allegedly injured by a vessel, ‘a § 905(b)
action does not arise under a federal statute for purposes of federal question jurisdiction.’”). Thus,
Plaintiffs’ Complaint does not present a federal question such that this Court has federal question
jurisdiction.

        For the foregoing reasons, Defendants have failed to satisfy their burden of showing that
diversity jurisdiction or federal question jurisdiction exists. Accordingly, the Court remands this action
to Los Angeles County Superior Court, case no. 18STCV05097, for lack of subject matter jurisdiction.
See 28 U.S.C. § 1447(c).1/

             IT IS SO ORDERED.




1/
        Defendants note in the Notice of Removal that “Plaintiffs have agreed to have the matter heard in
federal court and consent to the removal of the State Court Action.” (Notice of Removal ¶ 11.) “Parties
cannot consent to subject matter jurisdiction, and a lack of subject matter jurisdiction is a
non-consentable defect.” Jones v. Bath & Body Works, LLC, 588 F. App’x 744, 745 (9th Cir. 2014)
(citing Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 377 n.21, 98 S. Ct. 2396, 57 L. Ed. 2d 274
(1978)). Thus, this Court is obligated to consider subject matter jurisdiction sua sponte even where, as
here, the plaintiffs consent to removal. See 28 U.S.C. § 1447(c) (“If at any time before final judgment it
appears that the district court lacks subject matter jurisdiction, the case shall be remanded.”).

CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                    Page 3 of 3
